NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



TYLER BIGHAMES,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D16-3993
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

MORRIS and BLACK, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.